IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 365 WAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
KEITH JOHNSON,                            :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM
     AND NOW, this 17th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.

      Justices Donohue and Wecht dissent and would Grant the petition, Vacate

the order, and Remand the case consistent with this Court's decision in

Commonwealth v. Machiote, 206 A 3d 1110 (Pa 2019).